235 F.2d 783
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, AFL, LOCAL 604.
No. 15525.
United States Court of Appeals Eighth Circuit.
July 10, 1956.

On petition for enforcement of order of National Labor Relations Board.
David P. Findling, Associate General Counsel, and Marcel Mallet-Prevost, Assistant General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Morris J. Levin, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition of Labor Board for summary entry of decree, etc.